UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number0-19858 USA TRUCK, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 71-0556971 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) 3200 Industrial Park Road Van Buren, Arkansas (Address of principal executive offices) (Zip code) (479) 471-2500 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesXNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer Accelerated FilerXNon-Accelerated Filer Smaller Reporting Company (Do not check if a Smaller Reporting Company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes NoX The number of shares outstanding of the registrant’s Common Stock, par value $.01, as of August 3, 2011 is 10,456,381. USA TRUCK, INC. TABLE OF CONTENTS Item No. Caption Page 1. Financial Statements Consolidated Balance Sheets (unaudited) as of June 30, 2011 and December 31, 2010 3 Consolidated Statements of Operations (unaudited) – Three Months and Six Months Ended June 30, 2011 and June 30, 2010 4 Consolidated Statement of Stockholders’ Equity (unaudited) – Six Months Ended June 30, 2011 5 Consolidated Statements of Cash Flows (unaudited) – Six Months Ended June 30, 2011 and June 30, 2010 6 Notes to Consolidated Financial Statements (unaudited) 7 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 3. Quantitative and Qualitative Disclosures about Market Risk 33 4. Controls and Procedures 33 PART II – OTHER INFORMATION 1. Legal Proceedings 34 1A. Risk Factors 34 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 3. Defaults Upon Senior Securities 35 4. (Removed and Reserved) 35 5. Other Information 35 6. Exhibits 36 Signatures 37 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS USA TRUCK, INC. CONSOLIDATED BALANCE SHEETS (UNAUDITED) (in thousands, except share amounts) June 30, December 31, Assets Current assets: Cash
